DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response to Office Action filed August 17, 2021 is acknowledged.
Claims 1-15 are pending in the application. Claims 1-11 and 14-15 are being examined on the merits. Claims 12-13 remain withdrawn.

Response to Arguments
Applicant’s arguments filed August 17, 2021 have been fully considered.

Rejection of claims 1-2, 6, 9-10 and 14-15 under 35 USC § 103 over Marras in view of Chevet
	Applicant argues that the rejection of, in particular, independent claim 1 should be withdrawn because the cited prior art does not teach or suggest the addition of TMAC or another Hofmeister salt to the reaction volume, as required by claim 1 step (a) (Remarks, p. 7). Specifically, Applicant argues that Marras does not teach the addition of TMAC or another Hofmeister salt to the reaction mixture (Remarks, p. 7), which is additionally noted in the Non-Final Office Action mailed June 4, 2021 (p. 7, para. 2). Applicant also argues that the ordinary artisan would not have modified the Marras reaction mixture with the teaching of Chevet, which is directed to the addition of TMAC to a PCR reaction mixture, as recited in the Non-Final 
The Examiner disagrees. Essentially, Applicant is arguing that the Non-Final Office Action 
cites a motivation to combine TMAC into the Marras reaction mixture that is different from Applicant’s actual motivation to make the combination. However, the MPEP does not require that the ordinary artisan have the same rationale as Applicant for combining the art. Specifically, the MPEP notes that “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (2144 IV). Therefore, Applicant’s argument that Chevet teaches the addition of TMAC to increase specificity, while Applicant’s motivation to add TMAC was to increase selectivity, is not relevant to the prima facie obviousness determination.

Declaration of Dr. Fred Russell Kramer under 37 CFR § 1.132
	Applicant has provided a Declaration of Dr. Fred Russell Kramer, purportedly showing that “it was unexpected that TMAC in reactions having SuperSelective primers enabled these reactions to be extremely selective, when the object is to discriminate against abundant non-target DNAs that differ from the rare target DNAs by a [SNP]” (Remarks, p. 8). Applicant also argues that the Declaration shows that it is unexpected that TMAC is most effective when the interrogating nucleotide of the primer is located at the 3’ end of its foot sequence, and that the 
	Regarding the data discussed in para. 10 of the Declaration, which is also described in Fig. 16 of the instant specification, specifically the 0 mM TMAC condition with 10 copies of mutant (1604 traces) and no mutant (1605 traces), and the 70 mM TMAC condition with 10 copies of mutant (1609 traces) and no mutant (1610 traces), the Examiner agrees that the addition of 70 mM TMAC results in a significant increase in the ability of the SuperSelective primer with a 10 nucleotide foot sequence (BRAF … 8:1:1) and 32 nucleotide bubble to distinguish the mutant from wild-type sequences in a multiplex assay. The Examiner also agrees with Applicant’s assessment that the result is unexpected as the prior art does not seem to teach or suggest that adding 70 mM TMAC to the reaction mixture with this particular primer would increase the selectivity of the primer.
	Regarding the data discussed in para. 13 of the Declaration, which is also described in the Vargas reference cited by Applicant and attached to the Declaration as Exhibit B, specifically the data in Vargas Fig. 2 showing varying amounts of TMAC added to multiplex reactions with a 8 nucleotide foot sequence and 32 nucleotide bubble sequence primer (BRAF … 6:1:1), and with a 10 nucleotide foot sequence and 32 nucleotide bubble sequence primer (BRAF … 8:1:1), the Examiner agrees with Applicant’s assessment that “the optimal TMAC concentration depends on the length of the foot sequence and the size of the bubble … [where] [l]onger feet and smaller bubbles require more TMAC to achieve an optimal effect” (Declaration, para. 13). In addition, the Examiner notes that the best results seemed to be obtained roughly in the 50-70 mM TMAC range. Vargas Fig. 3 also shows that a primer with a 28 nucleotide bubble achieves 
	Thus, based on the data provided in the Declaration, the Examiner agrees that the addition of TMAC unexpectedly increases the selectivity of the claimed primers, when the reaction mixtures include approximately 50-70 mM TMAC, along with primers that have 8 or 10 nucleotide foot sequences with 32 nucleotide bubbles, and 28 or 40 nucleotide bubble sequences each with 10 nucleotide foot sequences.
	In order for a showing of data to overcome a prima facie case of obviousness, the data must show both that the results are unexpected, and that the unexpected results are commensurate in scope with the claimed invention. That is, the showing of unexpected results must be determined to occur over the entire claimed range. MPEP 716.02(d). As noted above, the Examiner has determined that the data show unexpected results at certain concentration ranges of TMAC, and as to primers with foot and bubble sequences of particular lengths. Turning to instant claim 1, the Examiner notes that there is no concentration limit as to TMAC in the reaction mixture, the foot sequence requires a range of 7-14 nucleotides and the bubble sequence requires a range of 24 to 40 nucleotides. Therefore, claim 1 is directed to a very broad range of reaction mixtures with TMAC present in any concentration, and the multi-part primer having broad ranges of lengths of foot and bubble sequences, and combinations thereof. 

	While Applicant has provided a showing of unexpected results as to some reaction conditions, those results are not commensurate in scope with the claimed method, and, in particular claim 1. Consequently, the rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-2, 6, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marras (WO 2014/124290 A1)1 in view of Chevet (Low concentrations of tetramethylammonium chloride increase yield and specificity of PCR, Nucleic Acids Research, 23(16): 3343-3344, 1995).

Reagrding independent claim 1, Marras teaches a multiplex assay method (p. 16, l. 2; p. 
42, l. 28) for amplifying and detecting in a sample copies (p. 7, l. 31) of each of at least two different closely related, intended rare mutant DNA target sequences (p. 5, ll. 4-5, p. 6, l. 27) in the presence of copies of a related wild-type DNA target sequence (p. 15, ll. 14-15), where the mutant DNA target sequences differ from each other and from the wild-type DNA target sequence by as little as a single-nucleotide polymorphism (p. 5, ll. 4-6);
comprising: (a) preparing a non-symmetric primer-dependent amplification (p. 16, l. 28 to p. 17, l. 4) reaction mixture (p. 16, l. 9) that includes the sample, a DNA polymerase (p. 17, ll. 15-16), deoxyribonucleoside triphosphates (p. 56, l. 6), other reagents required for amplification (p. 51, l. 11), a distinguishably labeled homogeneous fluorescence detection probe (p. 18, ll. 6-13) that is specific for an amplification product of each rare mutant DNA 
wherein the sequence of each multi-part primer comprises, in the 5' to 3' direction (claim 1), the following three contiguous DNA sequences that are copied by extension of the reverse primer (p. 19, l. 4; p. 44, ll. 3-4): 
an anchor DNA sequence that is sufficiently long so that it is able to hybridize with the closely related mutant DNA target sequences and with the related wild-type target sequence during primer annealing (p. 8, ll. 4-6; p. 47, ll. 16-18); 
a unique bridge DNA sequence (p. 8, ll. 7-9; p. 47, ll. 28-29) at least six nucleotides long (p. 48, ll. 3-4) that does not hybridize during primer annealing to the unique multi-part primer's intended DNA target sequence (p. 21, l. 5; p. 48, l. 21 to p. 49, l. 1; claim 18), to any Active\114045461.v1-9/10/20Application No. 16/091,8243 Docket No.: 096747.00389other closely related mutant target DNA sequences (p. 8, ll. 7-9; claim 18), or to the related wild-type DNA target sequence during primer annealing (p. 9, ll. 7-9; p. 48, l. 31 to p. 49, l. 1); 
and a unique foot DNA sequence (p. 8, l. 17; p. 49, ll. 23-24) that is 7 to 14 nucleotides long (p. 49, l. 27) and that is perfectly complementary to the intended DNA target sequence (p. 8, ll. 7-9; p. 49, ll. 24-25) but mismatches each other mutant target sequence and the related wild-type DNA sequence by one or more nucleotides (p. 49, ll. 25-27), at least one of which is the 3'-terminal nucleotide or the 3'-penultimate nucleotide (p. 49, ll. 28-29), 
wherein all of the following requirements are met: (i) if the anchor DNA sequence and the foot DNA sequence of the multi-part primer are both hybridized to its intended target DNA sequences thereby creating a primer-target hybrid (claim 1), the primer-target hybrid comprises 
(ii) the bubble isolates the foot-target hybrid from the anchor-target hybrid (p. 27, ll. 24-25); 
(iii) the multi-part primer that has generated an amplicon strand has bridge and foot DNA sequences that are perfectly complementary to the amplicon strand's complementary strand (p. 29, l. 31 to p. 30, l. 2); 
and (b) repeatedly cycling the reaction mixture to amplify (p. 5, ll. 20-21; claim 9) the closely related rare mutant target DNA sequences present in the sample (p. 6, l. 26) and detecting the presence of those DNA sequences (p. 7, ll. 31-32) by measuring the intensity of fluorescence (p. 45, ll. 15-16) from each distinguishably labeled probe (p. 45, ll. 20-21) by real-time or end-point detection (p. 12, ll. 14-15).

Marras does not explicitly teach said bubble having a circumference of 24 to 40 nucleotides, but does teach overlapping ranges of 16-52 nucleotides and 28-44 nucleotides (p. 11, ll. 8-9). Marras also does not explicitly teach said bubble being formed by an intervening DNA sequence in the target DNA sequence that is at least eight nucleotides long, but does teach an overlapping range of at least six nucleotides long (p. 11, l. 3; claim 1).

for each intended rare mutant target sequence. However, Marras does teach using an excess concentration of reverse primer generally so that the reactions will not be symmetric (p. 43, ll. 19-20).

Marras does not teach the use of TMAC. However, Chevet teaches the use of TMAC as a PCR reagent (p. 3343, left col., para. 1).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the SNP detection method of Marras and incorporate the TMAC of Chevet into the reaction components. Marras teaches the need for amplification methods with high sensitivity and specificity. Chevet teaches that adding TMAC to PCR reactions increases yield and specificity. Therefore, the ordinary artisan would have been motivated to incorporate TMAC into the Marras reaction mixture to gain the expected result of an increased specificity in the amplification reaction, and would have had an expectation of success as Marras does not limit the reagents that can be added to the reaction mixture.
In addition, the ordinary artisan would have been motivated to optimize the length of the intervening sequence and the bubble circumference, and to optimize the concentration of the reverse primer in order to optimize the assay as needed through routine experimentation. The ordinary artisan would have had an expectation of success as Marras provides the general conditions for those parameters, and because optimizing primer lengths and concentrations is well-known in the art.

Regarding claims 2, 6, 9-10 and 14-15, Marras additionally teaches PCR (e.g., p. 73, ll. 3-10), as recited in claim 2; digital PCR (p. 17, l. 4), as recited in claim 9; color-coded molecular beacon probes (p. 18, ll. 10-14; p. 42, ll. 15-17), as recited in claim 10; and wherein the foot sequence is 8 to 10 nucleotides long (p. 14, l. 17: 8 nucleotides in length), as recited in claim 14. In addition, Marras teaches wherein a CT value for one target DNA sequence represents the same number of starting templates as it does for any other target DNA sequence (e.g., p. 40, ll. 4-10), as recited in claim 6; and wherein the lengths of the bridge and intervening sequence are unequal, and the bubble is asymmetric (p. 39, ll. 24-30), as recited in claim 15.

In view of the foregoing, claims 1-2, 6, 9-10 and 14-15 are prima facie obvious over Marras in view of Chevet.

Prior Art
Claims 3-5, 7-8 and 11 are free of the art. 
The closest prior art is Marras (WO 2014/124290 A1)2, the teachings of which are
discussed above. 
Marras does not teach or suggest at least the 5’-tag sequence whose complement is the 
target of the probe (claim 3), wherein the target of the probe is the complement of the bridge sequence (claim 4), amplifying and detecting a reference wild-type DNA sequence and coordinating the length and sequence of the bridge DNA sequence of the multi-part primer for .

Claims 3-5, 7-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Claims 1-11 and 14-15 are being examined on the merits. Claims 1-2, 6, 9-10 and 14-15 are rejected. Claims 3-5, 7-8 and 11 are objected to. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Marras was cited in the Information Disclosure Statement submitted October 5, 2018.
        2 Marras was cited in the Information Disclosure Statement submitted October 5, 2018.